WALKER, P. J.
The appellant has nothing to complain of in the action of the court in overruling the objection made to the testimony of the -witness Wilkinson as to a conversation between the plaintiff and the representatives of the defendant (appellant here), in the latter’s place of business, in reference to one of the carloads of timber for the balance of the price of which this suit was brought. The testimony offered by the defendant showed that the persons with whom the witness stated that the plaintiff conversed on the occasion mentioned were its representatives, having charge of the business which was the subject of the conversation testified about. No plausible ground of objection to the question asked the witness or to the testimony elicited by it has been suggested.
Though the defendant contracted with one Cook alone, and not with the plaintiff, for the timber for the price of which the suit was brought, yet the plaintiff was entitled to maintain the action as “the party really interested,” if, at the time the suit was brought, he was the sole owner of the demand sued on. — Code, § 2489. The testimony of Cook and of the plaintiff himself was to the effect that the latter alone supplied the timber, and was entitled to the price of it. The defendant was not, on the theory that the suit should have been brought in the name of Cook, nor on any other theory, entitled to require the court to give either of the written charges which were requested in its behalf.
Affirmed.